Citation Nr: 1115360	
Decision Date: 04/20/11    Archive Date: 05/04/11

DOCKET NO.  07-13 278A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, Illinois


THE ISSUES

1.  Whether new and material evidence has been submitted to reopen a claim of entitlement to service connection for the residuals of a shell fragment wound to the right shoulder, to include a scar in the right shoulder area.        

2.  Whether new and material evidence has been submitted to reopen a claim of entitlement to service connection for neuropathy of the bilateral feet and toes, to include as secondary to Agent Orange exposure.   

3.  Entitlement to service connection for migraine headaches, to include as secondary to Agent Orange exposure and/or service-connected posttraumatic stress disorder.  

4.  Entitlement to service connection for a neurological disorder manifested by tremors of the upper and lower extremities, to include as secondary to Agent Orange exposure.  

5.  Entitlement to an initial compensable rating for scars of the left hand.  

6.  Entitlement to an initial compensable rating for a scar of the left forearm.  

7.  Entitlement to an increased rating for traumatic ulnar neuropathy, status post fractures of the left ring and little fingers, currently rated as 30 percent disabling.   

8.  Entitlement to an increased rating for posttraumatic stress disorder, currently rated as 50 percent disabling.  

9.  Whether the calculation of the Veteran's combined rating of 40 percent was proper in a May 2004 rating decision.  


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

E. Pomeranz, Counsel


INTRODUCTION

The Veteran had active service from June 1969 to April 1971.   

This matter comes before the Board of Veterans' Appeals (Board) on appeal of a May 2004 rating action by the Department of Veterans Affairs (VA) Regional Office (RO) located in Chicago, Illinois, in which the RO granted service connection for scars of the left hand and a scar of the left forearm.  The RO assigned noncompensable disability ratings to the service-connected scars, effective from January 9, 2004, the date of the Veteran's claim.  In that same rating action, the RO increased the disability rating for the Veteran's service-connected posttraumatic stress disorder (PTSD) from 10 to 30 percent disabling, effective from January 9, 2004.  The RO also increased the disability rating for the Veteran's service-connected traumatic ulnar neuropathy, status post fractures of the left ring and little fingers, from 10 to 20 percent disabling, effective from January 9, 2004.  In addition, the RO denied the Veteran's claim of entitlement to service connection for tremors of the upper and lower extremities, to include as secondary to Agent Orange exposure.  The RO further determined that the Veteran had not submitted new and material evidence to reopen a claim of entitlement to service connection for the residuals of a shell fragment wound to the right shoulder, to include a scar in the right shoulder area.   

In May 2005, the Veteran filed a notice of disagreement (NOD), disagreeing with the ratings assigned to the aforementioned service-connected disabilities.  He also disagreed with the denial of his new and material clam and service connection claim.  The Veteran further disagreed with the overall combined rating of 40 percent that was assigned in the May 2004 rating decision, and maintained that the 40 percent combined rating had been miscalculated.  In March 2007, the RO issued a statement of the case (SOC) and the Veteran subsequently filed a timely appeal with these claims in May 2007.     

In the March 2007 SOC, the RO increased the disability rating for the service-connected traumatic ulnar neuropathy from 20 to 30 percent disabling, effective from January 9, 2004.  The RO also increased the disability rating for the Veteran's service-connected PTSD from 30 to 50 percent disabling, effective from January 9, 2004.  With respect to the Veteran's claim for service connection for tremors, the RO noted that it was their determination that the Veteran's intermittent tremors were a part of his service-connected PTSD.  The RO stated that in a March 2007 VA medical opinion, the examiner reported that the Veteran's abnormal involuntary movements of the upper and lower extremities were likely stress related, and he did not believe there was a neurological issue.  Thus, the RO concluded that the Veteran's tremors of the upper and lower extremities were a symptom of his PTSD.  Accordingly, the Board notes that although service connection for tremors as a psychiatric manifestation has been granted, the issue of service connection for a neurological disorder manifested by tremors, to include as secondary to Agent Orange exposure, remains on appeal.  Therefore, the issue on appeal has been characterized as set forth on the title page.

The Veteran testified at a Travel Board hearing before the undersigned Veterans Law Judge in September 2010.  A copy of the transcript of that hearing is of record.  

At the time of the September 2010 Travel Board hearing, the Veteran submitted additional evidence in support of his claims on appeal.  Specifically, he submitted VA Medical Center (VAMC) outpatient treatment records, dated from March 2007 to April 2009, multiple lay statements, dated in September 2010, a private medical statement from S.J., M.D., dated in September 2010, and a private medical statement from I.R., BA, MPA, a readjustment counseling therapist from the Vet Center, dated in September 2010.  The Veteran waived the right to have the evidence initially considered by the RO.  38 C.F.R. § 20.1304(c).  Nevertheless, in view of the action taken below, initial consideration of this evidence should be undertaken by the RO.

By a rating action, dated in March 2007, the RO denied the Veteran's claim of entitlement to service connection for migraine headaches, to include as secondary to Agent Orange exposure.  The Veteran was provided notice of the decision and his appellate rights in a letter from the RO, dated on March 30, 2007.  On March 25, 2008, the RO received a VA Form 9 from the Veteran.  In the VA Form 9, the Veteran referred to the March 2007 rating action and stated, in essence, that he disagreed with the RO's denial of his claim for service connection for migraine headaches.  He also contended that his migraine headaches were secondary to his service-connected PTSD.  The Board construes the March 2008 statement from the Veteran as a timely NOD for the claim of entitlement to service connection for migraine headaches, to include as secondary to Agent Orange exposure and/or service-connected PTSD.  (The Board notes that the Court of Appeals for Veterans Claims (Court) has held that separate theories in support of a claim for a particular disability are to be adjudicated as one claim.  See Robinson v. Mansfield, 21 Vet. App. 545, 550-51 (2008), citing, Bingham v. Principi, 421 F.3d. 1346, 1349 (Fed. Cir. 2005)).  Pursuant to the holding in Manlincon v. West, 12 Vet. App. 119 (1998), the aforementioned issue must be remanded.   

In a rating action, dated in May 2009, the RO determined that new and material evidence had not been received to reopen a previously denied claim for service connection for neuropathy of the bilateral feet and toes, to include as secondary to Agent Orange exposure.  The Veteran was provided notice of the decision and his appellate rights in a letter from the RO, dated on May 12, 2009.  In a letter from the Veteran, dated on May 10, 2010 and received by the RO on May 14, 2010, the Veteran filed an NOD, disagreeing with the May 2009 decision in which the RO denied reopening his claim for service connection for neuropathy of the bilateral feet and toes.  Under these circumstances, the Board must remand this issue so that the RO can provide the Veteran an SOC, and afford him an opportunity to perfect an appeal thereafter by filing a timely substantive appeal.  Manlincon v. West, 12 Vet. App. 119 (1998).     

With the exception of the issues of whether new and material evidence has been submitted to reopen a claim for service connection for the residuals of a shell fragment wound to the right shoulder, to include a scar in the right shoulder area, and whether the calculation of the Veteran's combined rating of 40 percent was proper in a May 2004 rating decision, the remaining issues listed on the first and second pages of this decision are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.

The Veteran is currently in receipt of a total disability evaluation based on individual unemployability (TDIU).  That is, he has been found unemployable due to the totality of his service-connected disabilities and is in receipt of a 100 percent disability evaluation.  See 38 C.F.R. §§ 3.340, 3.321, 4.16(a).    




FINDINGS OF FACT

1.  In a November 1971 rating decision, the RO denied the Veteran's initial claim of entitlement to service connection for the residuals of a shell fragment wound to the right shoulder, to include a scar in the right shoulder area.  The Veteran was provided notice of the decision and his appellate rights.  He did not appeal.

2.  In January 2004, the Veteran filed an application to reopen his claim for service connection for the residuals of a shell fragment wound to the right shoulder, to include a scar in the right shoulder area.  

3.  Additional evidence received since the November 1971 rating action is new to the record and relates to an unestablished fact necessary to substantiate the merits of the claim for service connection for the residuals of a shell fragment wound to the right shoulder, to include a scar in the right shoulder area, and raises a reasonable possibility of substantiating the claim. 

4.  With application of the doctrine of reasonable doubt, service connection for a scar in the right shoulder area, as a residual of a shell fragment wound, is warranted.  38 U.S.C.A. §§ 1110, 1131, 5107(b) (West 2002 & Supp. 2010); 38 C.F.R. § 3.303 (2010).

5.  At the time of the May 2004 rating decision, the Veteran was service-connected for five conditions with the following disability ratings: PTSD (30 percent disabling); traumatic ulnar neuropathy, status post fracture of the left ring and little fingers (20 percent disabling); a scar of the left forearm (noncompensable); scars of the left hand (noncompensable); and a scar of the right calf (noncompensable).  The aforementioned ratings were all effective from January 9, 2004.       

6.  Under the Combined Rating Table set forth in 38 C.F.R. § 4.25, the Veteran's combined total rating at the time of the May 2004 rating decision was 40 percent, effective from January 9, 2004, and he was paid service-connected compensation at the 40 percent rate.   

CONCLUSIONS OF LAW

1.  The November 1971 rating decision, in which the RO denied the Veteran's claim for service connection for the residuals of a shell fragment wound to the right shoulder, to include a scar in the right shoulder area, is final.  38 U.S.C.A. § 7105 (West 2002 & Supp. 2010); 38 C.F.R. §§  3.160(d), 20.1103 (2010).         

2.  New and material evidence has been received to reopen the claim for service connection for the residuals of a shell fragment wound to the right shoulder, to include a scar in the right shoulder area.  38 U.S.C.A. §§ 5108, 7105 (West 2002 & Supp. 2010); 38 C.F.R. § 3.156(a) (2010).

3.  Entitlement to service connection for a scar in the right shoulder area, as a residual of a shell fragment wound, is warranted.  38 U.S.C.A. §§ 1110, 5107(b) (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.303 (2010).

4.  At the time of the May 2004 rating decision, the Veteran's combined total rating percentage was correctly calculated as 40 percent disabling, effective from January 9, 2004.  38 C.F.R. § 4.25 (2010).    


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  The Veterans Claims Assistance Act of 2000 (VCAA)

The enactment of the VCAA, codified at 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2002), significantly changed the law prior to the pendency of these claims.  VA has issued final regulations to implement these statutory changes.  See 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2010).  The VCAA provisions include an enhanced duty to notify a claimant as to the information and evidence necessary to substantiate a claim for VA benefits, and they redefine the obligations of VA with respect to the duty to assist the veteran with his claim.

In the instant case, with respect to the new and material claim, the Board is rendering a decision in favor of the Veteran, reopening the Veteran's claim and granting service connection for a scar in the right shoulder area, as a residual of a shell fragment wound.  Therefore, a further discussion of the VCAA duties is unnecessary.

In regard to the claim for whether the calculation of the Veteran's combined rating of 40 percent was proper in a May 2004 rating decision, the Board finds that the provisions of the VCAA are not applicable to this claim on appeal because the appeal turns on a matter of law and not on the underlying facts or development of the facts.  See Manning v. Principi, 16 Vet. App. 534, 542 (2002).  The Court found in Manning that the VCAA can have no effect on appeals that are decided on an interpretation of the law as opposed to a determination based on fact.  See also Smith v. Gober, 14 Vet. App. 227 (2000); Dela Cruz v. Principi, 15 Vet. App. 143 (2001).  Consequently, the Board is not required to address the RO's efforts to comply with the VCAA with respect to the aforementioned issue here on appeal.

As explained further below in the remand section of this decision, since the March 2007 SOC, additional evidence has been received by the RO.  To date, however, the RO has not responded with a supplemental statement of the case (SSOC) addressing this new evidence.  See 38 C.F.R. § 19.31 (2010).  However, with respect to the aforementioned issues discussed above, given that the Board is rendering a decision in favor of the Veteran, reopening the Veteran's claim and granting service connection for a scar in the right shoulder area, and that application of pertinent provisions of the law and regulations will determine the outcome of the claim regarding the propriety of the calculation of the Veteran's combined rating of 40 percent in a May 2004 rating decision, and that no amount of additional evidentiary development would change the outcome of that claim, the Board finds no prejudice to the Veteran in proceeding with the issuance of a final decision of the aforementioned claims without first issuing him an SSOC.  See Bernard v. Brown, 4 Vet. App. 384, 394 (1993)




II.  New and Material Claim

A.  The Application to Reopen

Generally, service connection is warranted where the evidence of record establishes that a particular injury or disease resulting in disability was incurred in the line of duty in the active military service or, if pre-existing such service, was aggravated by service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303 (2010).  Further, if a condition noted during service is not shown to be chronic, then generally, a showing of continuity of symptoms after service is required for service connection.  38 C.F.R. § 3.303.  Service connection may also be granted for a disease first diagnosed after service when all of the evidence establishes that the disease was incurred in service.  Id.  

The United States Court of Appeals for the Federal Circuit held that under 38 U.S.C.A. § 1154(b), a combat veteran's assertions of an event during combat are to be presumed if consistent with the time, place and circumstances of such service. However, 38 U.S.C.A. § 1154(b) can be used only to provide a factual basis upon which a determination could be made that a particular disease or injury was incurred or aggravated in service, not to link the claimed disorder etiologically to a current disorder.  See Libertine v. Brown, 9 Vet. App. 521, 522-23 (1996).

The Veteran contends that while he was stationed in Vietnam, he participated in combat and sustained a shell fragment wound to the right shoulder.  Following the injury, he developed a scar in the right shoulder area.  According to the Veteran, he currently has a scar in the right shoulder area that is related to his in-service shell fragment wound of the right shoulder.  

The Veteran's DD Form 214, Armed Forces of the United States Report of Transfer or Discharge, shows that he served in the United States Army from June 1969 to April 1971, with 10 months and 1 day of foreign and/or sea service in the U.S. Army Pacific Command (USARPAC), which was the command responsible for Vietnam.  The form also reflects that the Veteran's Military Occupational Specialty (MOS) was as a Light Weapons Infantryman, and that he received the Purple Heart (PH), Combat Infantryman Badge (CIB), Army Commendation Medal (ACM), 2nd Award, Bronze Star Medal (BSM), Vietnam Service Medal, National Defense Service Medal, Vietnam Campaign Medal, and the Good Conduct Medal.    

The Veteran's original claim of entitlement to service connection for the residuals of a shell fragment wound to the right shoulder, to include a scar in the right shoulder area, was denied by the RO in a November 1971 rating decision.  At that time, the RO stated that the Veteran's service treatment records were negative for any complaint, incurrence, treatment or diagnosis of a shell fragment wound to the "left" shoulder.  [The Board notes that although the RO referred to the Veteran's "left" shoulder, it is clear from the context that they meant to say "right" shoulder.]  The RO further noted that examination at discharge was negative for any pertinent disability of the right shoulder.  Moreover, in a June 1971 VA examination report, the examiner stated that when he asked the Veteran to show the wound on his right shoulder, the Veteran indicated that it was just a "little scratch" on the shoulder and he was unable to demonstrate the precise location.  The examiner further reported that there were no objective residuals of the claimed shell fragment wound to the right shoulder.  The Veteran was provided notice of the decision and his appellate rights but did not subsequently file a timely appeal.  Therefore, the November 1971 rating decision became final based on the evidence then of record.  38 U.S.C.A. § 7105; 38 C.F.R. § 20.1103 (2010).

Nevertheless, a claim will be reopened in the event that new and material evidence is presented.  38 U.S.C.A. § 5108.  Because the November 1971 rating action was the last final disallowance, the Board must review all of the evidence submitted since that action to determine whether the Veteran's claim for service connection should be reopened and re-adjudicated on a de novo basis.  Evans v. Brown, 9 Vet. App. 273 (1996).  If new and material evidence is presented or secured with respect to a claim which has been disallowed, the Board shall reopen the claim and review the former disposition of the claim.  38 U.S.C.A. § 5108 (West 2002).

For claims filed on or after August 29, 2001, such as this claim, new evidence means existing evidence not previously submitted to agency decisionmakers. Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).

For the purpose of establishing whether new and material evidence has been submitted, the credibility of the evidence, although not its weight, is to be presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).

Evidence received subsequent to the unappealed November 1971 decision consists of, in pertinent part, a VA examination report, dated in February 2004.  In the February 2004 VA examination report, the Veteran stated that while he was stationed in Vietnam, he sustained a shell fragment wound to the right arm.  Upon physical examination, there was a scar in the right upper arm that measured 10 centimeters (cm.) by 0.5 cm.  There was no pain on palpation, no adherence to underlying tissue, and no elevation/depression of the scar.  There was mild atrophy.    

In the November 1971 rating decision, one basis for denial of the claim was that there was no current disability, i.e. no current evidence of a scar in the right shoulder area.  The evidence above relates to this unestablished fact in that it reflects a current diagnosis of a scar in the right shoulder area.  As this fact is necessary to substantiate the claim of whether the Veteran has a current disability related to service, the Board finds that new and material evidence has been received.  This evidence is neither cumulative nor redundant of the evidence of record at the time of the November 1971 rating decision and it raises a reasonable possibility of substantiating the claim.  Accordingly, the claim is reopened.   

B.  The Claim for Service Connection

As to the merits of the claim of entitlement to service connection for the residuals of a shell fragment wound to the right shoulder, the Board finds that service connection for a scar in the right shoulder area, as a residual of a shell fragment wound, is warranted.

In this case, the Veteran contends that he sustained a shell fragment wound to the right shoulder while he was in Vietnam and subsequently developed a scar in the right shoulder area.  According to the Veteran, he currently has a scar in the right shoulder area that is related to his combat service, specifically his in-service shell fragment wound of the right shoulder.

The first question for the Board to address is whether the Veteran sustained a shell fragment wound to the right shoulder during service.  The Board recognizes that the Veteran's service treatment records are negative for any complaints or findings of a shell fragment wound to the right shoulder.  Rather, the records reflect that the Veteran sustained a shell fragment wound to the right calf and service connection has been granted for a scar of the right calf, as a residual of a shell fragment wound.  Nevertheless, the Board observes that the evidence of record shows that the Veteran engaged in combat.  As stated above, under 38 U.S.C.A. § 1154(b), a combat veteran's assertions of an event during combat are to be presumed if consistent with the time, place, and circumstances of such service.  In this regard, the Board notes that the Veteran has continually alleged that while he was stationed in Vietnam, he sustained a shell fragment wound to the right shoulder.  Given that the Veteran's service treatment records confirm at least one shell fragment wound to the right calf, the Board finds that it is at least as likely as not that that the Veteran sustained another shell fragment wound, and that the alleged injury did occur during combat within the meaning of 38 U.S.C.A. § 1154(b).  The Veteran's allegation of sustaining a shell fragment wound to the right shoulder is consistent with the circumstances of his service.  With application of the doctrine of reasonable doubt found in 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102, the Board finds that the in-service shell fragment wound to the right shoulder as described by the Veteran is not in dispute.  Id.    

The next question for the Board to address is whether there is competent medical evidence which shows that the Veteran currently has residuals of his in-service shell fragment wound of the right shoulder.  In this regard, the Board notes that in the Veteran's February 2004 VA examination report, the physical examination showed that the Veteran had a scar in the right upper arm that measured 10 centimeters (cm.) by 0.5 cm.  Thus, given that the Board accepts as true that the Veteran sustained a shell fragment wound to the right shoulder during service, and in light of the fact that the evidence of record reflects that the Veteran currently has a scar in the right shoulder area, it follows that the Veteran's scar in the right shoulder area (which is observable to the Veteran) is a residual of his in-service shell fragment wound to the right shoulder.  That is, the Veteran is competent to provide testimony regarding the presence of this type of observable problem.   See Jandreau v. Nicholson, 492 F.3d 1372, 1377 at n.4 (Fed. Cir. 2007) ("Sometimes the layperson will be competent to identify the condition where the condition is simple, for example a broken leg, and sometimes not, for example, a form of cancer.").   His testimony is both competent and credible as to the onset of the residual scar from the combat wound as well as to its continuity.  38 C.F.R. § 3.303(b).   Accordingly, at the very least, the evidence is in relative equipoise as to whether there is a link between the Veteran's current scar in the right shoulder area and his in-service shell fragment wound to the right shoulder.  Accordingly, the Board resolves reasonable doubt in the Veteran's favor and finds that the evidence supports a grant of entitlement to service connection for a scar in the right shoulder area, as a residual of a shell fragment wound.  38 U.S.C.A. § 5107(b).    


III.  Propriety of the Calculation of the Veteran's Combined Rating of 40 Percent in a May 2004 Rating Decision

VA uses the Combined Ratings Table set forth in 38 C.F.R. § 4.25 to determine the combined rating for a veteran's service-connected disabilities.  A combined rating results from the consideration of the efficiency of the individual as affected first by the most disabling condition, then by the less disabling condition, then by other less disabling conditions, if any, in the order of severity.  38 C.F.R. § 4.25.

To calculate the combined evaluation for four disabilities, the disabilities are first arranged in the exact order of their severity, beginning with the greatest disability. Next, the degree of first disability is read in the left column of the table and the degree of the second disability is read in the top row of the table, whichever is appropriate.  The figure that appears in the space where the column and row intersect represents the combined value of the two.  Then, the combined value of the first two disabilities is combined in the table with the degree of the third disability. The combined value for the three disabilities will be found in the space where the column and row intersect.  Finally, the combined value of the three disabilities is combined in the table with the degree of the fourth disability.  The combined value for all four disabilities will be found in the space where the column and row intersect.  This total combined value is then converted to the nearest degree divisible by 10.  Combined values ending in 5 are adjusted upwards.  38 C.F.R. § 4.25.

In this case, the Veteran has appealed the RO's assignment of the combined 40 percent rating in the May 2004 rating decision.  He maintains that according to his calculations, his combined disability rating should have been 50 percent.  At the time of the May 2004 rating decision, the Veteran was service-connected for five conditions with the following disability ratings: PTSD (30 percent disabling); traumatic ulnar neuropathy, status post fracture of the left ring and little fingers (20 percent disabling); a scar of the left forearm (noncompensable); scars of the left hand (noncompensable); and a scar of the right calf (noncompensable).  

Parenthetically, the Board notes that, as stated in the Introduction, the RO has subsequently increased the Veteran's disability rating for his service-connected PTSD from 30 to 50 percent disabling, effective from January 9, 2004, and increased the disability rating for his service-connected ulnar neuropathy from 10 to 30 percent disabling, effective from January 9, 2004.  Thus, these later increased ratings brought the Veteran's overall combined rating to 70 percent, effective from January 9, 2004.  In addition, the Veteran was granted a TDIU rating, effective from February 1, 2008.  However, because he has not withdrawn his appeal of the RO's calculation of the combined 40 percent rating in the May 2004 rating decision, the Board is obligated to address that claim here.

After carefully reviewing the record, the Board finds that the RO's calculation was correct.  Specifically, following the directions set forth in 38 C.F.R. § 4.25, the 30 percent rating assigned for the Veteran's PTSD is combined with 20 percent rating assigned for the ulnar neuropathy, resulting in a 44 percent rating.  The remaining service-connected disabilities are noncompensable.  Thus, the 44 percent rating is converted to the nearest degree divisible by 10, which is 40 percent.  Thus, the RO's calculations were correct pursuant to the provisions of 38 C.F.R. § 4.25.

Application of the law to the facts in the present appeal demonstrates that the RO's calculation of the Veteran's combined evaluation of 40 percent was correct in the May 2004 decision.  He was subsequently paid at the 40 percent rate.  Therefore, the appeal must be denied because of lack of entitlement to any greater benefit under the law.  Sabonis, supra.  


ORDER

Service connection for a scar in the right shoulder area, as a residual of a shell fragment wound, is granted.      

The calculation of the Veteran's combined rating of 40 percent was proper in the May 2004 rating decision and he was paid at the 40 percent rate at that time.  Therefore, the appeal is denied.  


REMAND

As noted in the Introduction, on March 25, 2008, the RO received a VA Form 9 from the Veteran in which he stated, in essence, that he disagreed with the March 2007 rating decision wherein the RO denied his claim for service connection for migraine headaches, to include as secondary to Agent Orange exposure.  He also contended that his migraine headaches were secondary to his service-connected PTSD.  Thus, the Board construes the March 2008 statement from the Veteran as a timely NOD for the claim of entitlement to service connection for migraine headaches, to include as secondary to Agent Orange exposure and/or service-connected PTSD.  See Robinson, 21 Vet. App. at 545, 550-51.  The RO has not yet issued an SOC with respect to the aforementioned issue.  Under these circumstances, the Board must remand this issue so that the RO can provide the Veteran an SOC, and afford him an opportunity to perfect an appeal thereafter by filing a timely substantive appeal.  Manlincon, 12 Vet. App. at 238.

In addition, also as noted in the Introduction, in a letter from the Veteran, dated on May 10, 2010 and received by the RO on May 14, 2010, the Veteran filed an NOD, disagreeing with the May 2009 decision in which the RO denied reopening his claim for service connection for neuropathy of the bilateral feet and toes, to include as secondary to Agent Orange exposure.  The RO has not yet issued an SOC with respect to the aforementioned issue.  Under these circumstances, the Board must remand this issue so that the RO can provide the Veteran an SOC, and afford him an opportunity to perfect an appeal thereafter by filing a timely substantive appeal.  Manlincon, 12 Vet. App. at 238.  

The appellate scheme set forth in 38 U.S.C.A. § 7104(a) (West 2002) contemplates that all evidence will first be reviewed at the RO so as not to deprive the claimant of an opportunity to prevail with his claim at that level.  See generally Disabled American Veterans v. Secretary of Veterans Affairs, 327 F.3d 1339 (Fed. Cir. 2003). When the agency of original jurisdiction receives evidence relevant to a claim properly before it that is not duplicative of evidence already discussed in the statement of the case or a supplemental statement of the case, it must prepare a supplemental statement of the case reviewing that evidence.  38 C.F.R. § 19.31(b)(1).  Further, when evidence is received prior to the transfer of a case to the Board, a supplemental statement of the case must be furnished to the Veteran, and his or her representative, if any, as provided in 38 C.F.R. § 19.31 unless the additional evidence is duplicative or not relevant to the issue on appeal.  38 C.F.R. § 19.37(a).  There is no legal authority for a claimant to waive, or the RO to suspend, this requirement.  38 C.F.R. § 20.1304(c).

In the instant case, following the issuance of the March 2007 SOC, the RO has received additional evidence, including private medical statements from Dr. S.J., dated in April 2007 and March 2009, I.R., BA, MPA, a readjustment counseling therapist from the Vet Center, dated in May 2007, VAMC outpatient treatment records, dated from December 2007 to September 2008, VA examination reports, dated in August 2008, March 2009, and April 2009, and multiple lay statements.  Following the receipt of the aforementioned evidence, the Veteran's case was transferred to the Board.  However, since the issuance of the March 2007 SOC, and prior to the transfer of the Veteran's case, there is no evidence showing that the RO issued an SSOC after receipt of the additional evidence.  In other words, the record does not show that the RO has reviewed the new evidence and issued an SSOC as contemplated by regulation.  Under the circumstances, this matter must be returned to the RO for review of the additional evidence.

In regard to the Veteran's claims for increased ratings for his service-connected scars of the left hand and forearm, and traumatic ulnar neuropathy, status post fractures of the left ring and little fingers, the Veteran maintains that due to his in-service fractures, he developed a scar on his left ring finger.  Specifically, in a March 2004 statement from the Veteran, he stated that his fingernail on his left ring finger had grown in two overlapping layers and had a noticeable grove down the center of the lower layer which aggravated the pain in his left hand.  According to the Veteran, due to the increased pain and deformity, he had an increased loss of mobility of his left hand and fingers.  See also private medical statement from Dr. S.J., dated in May 2005.  In addition, in the May 2005 private medical statement from Dr. S.J., he reported that in regard to the Veteran's scar on the left forearm, there was an approximate 1/4 inch indentation where muscle damage occurred.  Moreover, in a September 2010 private medical statement from Dr. S.J., he stated that due to the Veteran's service-connected ulnar neuropathy, his left hand resulted in a "griffin claw."  In this regard, the Board observes that the Veteran's ulnar neuropathy is rated under Diagnostic Code 8516 which provides a maximum evaluation of 50 percent for complete paralysis of the ulnar nerve of the minor upper extremity, which is defined as being manifested by the "griffin claw" deformity due to flexor contraction of the ring and little fingers, very marked atrophy in the dorsal interspace and thenar and hypothenar eminences; loss of extension of the ring and little fingers, inability to spread the fingers (or reverse), inability to adduct the thumb; and weakened flexion of the wrist.  38 C.F.R. § 4.124a, Diagnostic Code 8516.  Thus, in light of the above, and given that the Veteran's last pertinent VA examination was in March 2009, the RO must afford the Veteran a new examination.  See Green v. Derwinski, 1 Vet. App. 121, 124 (1991) (fulfillment of the statutory duty to assist includes the conduct of a thorough and contemporaneous medical examination, one which takes into account the records of prior treatment, so that the evaluation of the claimed disability will be a fully informed one).    

In addition, in the Veteran's September 2010 Travel Board hearing, he stated that he received treatment at the Vet Center.  In this regard, although the evidence of record includes private medical statements from I.R., BA, MPA, a readjustment counseling therapist from the Vet Center, the evidence of record is negative for any treatment records from the Vet Center.  Inasmuch as the VA is on notice of the existence of additional records, these records should be obtained prior to any further appellate review of this case.  See Bell v. Derwinski, 2 Vet. App. 611, 613 (1992); see generally Murincsak v. Derwinski, 2 Vet. App. 363 (1992).

Accordingly, the case is REMANDED for the following action:

1.  The RO/AMC should issue an SOC to the Veteran that addresses the issues of entitlement to service connection for migraine headaches, to include as secondary to Agent Orange exposure and/or service-connected posttraumatic stress disorder, and whether new and material evidence has been submitted to reopen a claim of entitlement to service connection for neuropathy of the bilateral feet and toes, to include as secondary to Agent Orange exposure. The Veteran should also be informed of the requirements to perfect his appeal with respect to these issues.  If, and only if, the Veteran perfects an appeal by the submission of a timely substantive appeal with respect to either issue, such issue(s) should be returned to the Board for appellate review.  38 C.F.R. §§ 20.202, 20.302 (2010).

2.  The Veteran's Vet Center treatment records should be requested and associated with the claims folder.





3.  The RO/AMC must schedule the Veteran for the following examinations:

(A) a comprehensive VA examination to determine the current severity of the Veteran's service- connected scars of the left hand and forearm.  The claims folder and a copy of this remand must be made available to the examiner for review in conjunction with the examination.  The examiner is specifically requested to review the private medical statement from Dr. S.J., dated in May 2005, and the VA examination reports dated in February 2004 and March 2009.  All necessary special studies or tests are to be accomplished.

The examiner must describe the manifestations of the Veteran's service-connected scars of the left hand and forearm.  In this regard, the examiner should, if possible, provide a measurement of the length and width of each scar as well as the areas of the scars in terms of square inches.  The examiner should also indicate whether such scars are superficial, unstable, painful on objective demonstration, and/or cause limitation of motion.  (A superficial scar is one not associated with underlying soft tissue damage, and an unstable scar is one where, for any reason, there is frequent loss of covering of skin over the scar.)   

The examiner should specifically report whether the Veteran has a scar and/or dermatological condition on his left ring finger, including fingernail, and, if so, whether such is related to his in-service fractures of the left ring and little fingers.  

With respect to the scar of the left forearm, the examiner should specifically report whether there is any associated underlying muscle damage due to the scar and, if so, indicate which muscle group(s) is/ are involved.  The examiner should also state whether the scar is a deep scar.  (A deep scar is one associated with underlying soft tissue damage.)  

A complete rationale for all opinions must be provided.     

(B) a comprehensive VA neurological examination to determine the current severity of the Veteran's service- connected traumatic ulnar neuropathy, status post fractures of the left ring and little fingers.  The claims folder and a copy of this remand must be made available to the examiner for review in conjunction with the examination.  The examiner is specifically requested to review the private medical statements from Dr. S.J., dated in May 2005 and March 2009, and the VA examination reports dated in February 2004, September 2006, and August 2008.  All necessary special studies or tests are to be accomplished.

The examiner should describe any current symptoms and manifestations attributed to the Veteran's service-connected traumatic ulnar neuropathy, status post fractures of the left ring and little fingers, and provide diagnoses for any and all neurological, muscle, and orthopedic pathology of the upper extremities, wrists, and hands.

The examiner is specifically requested to discuss the extent to which the Veteran's left hand/ulnar neuropathy is characterized by complete or incomplete ulnar nerve paralysis and the type and degree of manifestations of impairment, i.e., to what extent is the left hand/ulnar neuropathy characterized by "griffin claw" deformity, flexor contraction of ring and little fingers, atrophy in the dorsal interspace and thenar and hypothenar eminences, loss of extension of ring and little fingers, inability to spread or reverse the ring and little fingers, inability to adduct the thumb, and weakened flexion of the wrist.  The examiner must state whether the Veteran has a "griffin claw" deformity.     

A complete rationale for all opinions must be provided.   

4.  The RO/AMC must then undertake a review of all evidence received since the March 2007 SOC.  After undertaking any additional development which may be necessary, the RO/AMC should review and re- adjudicate the issues on appeal. If any such action does not resolve each claim to the Veteran's satisfaction, the RO/AMC must provide the Veteran and his representative a supplemental statement of the case and an appropriate period of time must be allowed for response.  Thereafter, the case must be returned to this Board for appellate review.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).









These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).







______________________________________________
M. SABULSKY
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


